Citation Nr: 9922171	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-10 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disability (claimed as restless leg syndrome).

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of both knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army Reserve National Guard from December 1972 until May 
1973, and was on active duty from June 1975 until December 
1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1998 of the St. Louis, Missouri Regional 
Office (RO) which denied service connection for bilateral leg 
and knee disability.


FINDINGS OF FACT

The appeals for service connection for bilateral leg 
disability (claimed as restless leg syndrome) and DJD of both 
knees are not supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation. 


CONCLUSION OF LAW

The claims for service connection for bilateral leg 
disability (claimed as restless leg syndrome) and DJD of both 
knees are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he developed pain and leg 
problems as the result of participating in long marches while 
serving in the National Guard.  He maintains that his 
symptoms caused him to lag behind at that time and 
subsequently resulted in a condition characterized as 
restless leg syndrome.  He also asserts that he now has 
bilateral knee disability as the result of constant bouncing 
on his legs while in the military.  It is averred that 
service connection for leg and knee disabilities should now 
be granted by the Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101 (24) 
106, 1110, 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more, within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998).

The threshold question is whether the appellant has presented 
well-grounded claims for service connection.  In this regard, 
he has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded."  38 U.S.C.A. § 5107(a); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claims need not be 
conclusive, they must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of well-grounded claims, there is no duty 
to assist the claimant in developing the facts pertinent to 
the claims, and the claims must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-training disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

The veteran's service medical records reflect no treatment 
for his legs or knees.  Upon examination in December 1976 for 
release from active duty, the lower extremities were 
evaluated as normal.

The veteran filed a claim for service connection for 
bilateral leg and knee disability in August 1997.  VA 
outpatient clinic records dating from 1993 show that in April 
of that year, he was seen for complaints of leg cramping, 
sensitivity to touch and weakness, especially going up 
stairs.  The veteran was reported to have stated that the 
condition had affected him since he was a teenager.  In 
December 1994, the appellant complained of bilateral knee 
pain of two to three weeks duration.  He denied a history of 
trauma.  An assessment of degenerative joint disease of the 
knees was rendered.  VA clinic notes dated in February 1995 
indicate the veteran reported that he had had chronic knee 
pain since a motorcycle accident in 1991.  He was seen 
intermittently between February and June 1997 for complaints 
of chronic leg cramping.  It was noted in June 1997 that he 
possibly had restless leg syndrome.  

The veteran was afforded neurological evaluation of his legs 
in July 1997 and indicated that he had experienced painful 
cramping in his legs, primarily below the knees after he 
stopped strenuous activity, for about 25 years, since the age 
of 17.  Following evaluation, it was the opinion of the 
examiner that the appellant appeared to have signs and 
symptoms of painful peripheral neuropathy, but that the 
painful cramping in his gastrocs and muscles below the knees 
appeared to be more compatible with some type of primary 
muscle disorder.  The veteran was subsequently afforded nerve 
conduction and electromyogram studies in August 1997, the 
results of which were normal.  The clinical interpreter 
commented that many of the veteran's symptoms were suggestive 
of restless leg syndrome or periodic leg movement of sleep.  
An empiric trial of pharmacotherapy or sleep study to 
document abnormalities was suggested.  

The veteran was afforded a VA joints, muscles and spine 
examination in December 1997 wherein the examiner provided a 
clinical history of the appellant's complaints and symptoms 
referable to his knees and legs dating back to 1994.  
Following examination, diagnoses included restless leg 
syndrome and mild DJD of the knees.  

Analysis

The record indicates that while the veteran now asserts that 
current disabilities of the legs and knees are related to the 
rigors of training or active duty service, the evidence does 
not support this proposition.  The record reflects no 
complaints or clinical findings of any knee or leg disability 
or disorder in service, or in the many years after discharge 
therefrom.  The Board must thus find under the circumstances 
that any claimed trauma to the knees or legs in service did 
not develop into a chronic disorder, as continuity of 
symptomatology is not established.  38 C.F.R. § 3.303.  As 
well, the veteran has not presented any clinical evidence to 
show that he developed arthritis of the knees within one year 
of separation from service.  Therefore, osteoarthritis of any 
joint now affected may not be presumptively attributable to 
active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

The Board notes in this regard that the appellant has 
indicated in the clinical data of record that he had leg pain 
and cramping prior to training and active duty.  In this 
respect, the Board finds that there is no clinical evidence 
in the record to show that any pre-existing condition was 
aggravated as the result of any incident of active duty or 
ACDUTRA, as no treatment for the legs or knees was shown 
during those periods of military duty.  See 38 U.S.C.A. § 11

The Board points out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  As a 
lay person who is untrained in the field of medicine, the 
veteran is not competent to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  The 
record in this instance reflects that none of medical 
providers in the record has proposed any link between service 
and restless leg syndrome or DJD of the knees.  The Board 
observes that there is no postservice clinical evidence 
anywhere in the record which documents any continuing problem 
with the knees or legs after service.  Consequently, there is 
no competent medical evidence of record which establishes a 
nexus relationship between current knee and leg disability 
and service or ACDUTRA.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  The appellant's opinion in this matter is not 
competent evidence of the required nexus.  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995) and do not constitute 
cognizable evidence upon which to reach the merits of this 
matter. 

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's restless leg syndrome and DJD of the knees are of 
service onset, he has not met his burden of submitting 
evidence that his claims of service connection for such are 
well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Tirpak at 611.  Accordingly, the appellant's claim for 
entitlement to service connection for restless leg syndrome 
and DJD of the knees are found to be not well-grounded, and 
the claims must be denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claims in this regard are not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this appeal.  See Epps, supra.  Moreover, 
the Board is not otherwise aware of the existence of any 
relevant evidence which, if obtained, would make the claims 
well grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. 
Dec. 16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorders.  
Robinette, 8 Vet.App. at 77.


ORDER

The claims for service connection for bilateral leg 
disability (claimed as restless leg syndrome) and 
degenerative joint disease of both knees are not well 
grounded; the appeals are thus denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

